                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re: JASON TOMPKINS ,                :         Chapter 13
             Debtor ,                   :         Case No. 5:18-bk-02383

 AMENDED MOTION TO SELL REAL PROPERTY OF THE ESTATE SUBJECT TO
  11 USCS 363(B) : 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map#
                     107.04-02-65, Pike County, Pennsylvania

         AND NOW COMES, Debtor Jason Tompkins, by and through undersigned counsel,
 Mark E. Moulton, and brings the instant Amended Motion To Sell Real Property Of The
 Estate Subject TO 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove,
 Tax Map# 107.04-02-65, Pike County, Pennsylvania, seeking authority to sell said property,
 pursuant to 11 U.S.C. Sections 363 and 1303, to Michael Joseph Considine and Sarah Ellen
 Considine, unrelated third parties, or their assignees , for One Hundred Sixty Five Thousand
 ($165,000) dollars, and in support thereof avers:
1) The Court has jurisdiction of this matter pursuant to 28 U.S.C. § 157 and 28 U.S.C. § 1334.
2) On the date of the petition, June 06, 2018, there existed real property of the estate located at
   and known as 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map# 107.04-
   02-65, Pike County, Pennsylvania (“the Property”) which was held by the Debtor in fee
   simple Docket Entry No. 1, at 8.
3) The Property is the Debtor’s residence and subject to available exemption of $26,065.00..
4) Debtor’s Chapter 13 Plan does not provide for sale of the Property, but Debtor intends to file
   a Motion to Modify Confirmed Plan to account for the sale.
5) Debtor wishes to sell the Property for the sum of for One Hundred Sixty Five Thousand
   ($165,000) dollars, to Michael Joseph Considine and Sarah Ellen Considine, unrelated third
   parties, or their assignees , pursuant to a Standard Agreement for the Sale of Real Estate and
   any Addendums (“the Agreement”). A true and correct, but redacted, copy of the
   Agreement, with Addendum, is filed with this Motion as Exhibit B and incorporated herein
   by reference as though fully set forth at length.
6) The Property is encumbered by real estate taxes, municipal liens and mortgage, all of which
   will be paid in full from the sale proceeds.




Case 5:18-bk-02383-HWV          Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56                 Desc
                                Main Document    Page 1 of 7
7) Debtor seeks to retain up to $29,238.91 of his share of the sale proceeds, based upon his
   available exemption of $ 26,065.00 and payments of $ 3,173.91 to unsecured creditors to
   date, which includes administrative and priority creditors.
8) As such, Debtor intends to satisfy all liens against the Property as they would outside of
   bankruptcy and believes the proceeds will be more than sufficient to satisfy all liens, pay the
   co-owner their share of the proceeds, pay counsel for Debtor a $1,000 flat fee for the
   Amended Motion To Sell and related provision of appropriate documentation and
   instructions to Debtors and any settlement agent, pay Debtor up to the amount of $29,238.91,
   and pay the remainder of Debtor’s share of the sale proceeds to the Chapter 13 Trustee, if
   any. (Debtor does not anticipate sufficient net proceeds to pay the Chapter 13 Trustee, but it
   will depend on closing costs.)
9) Debtor requests the Honourable Court to allow distribution of the proceeds from the sale of
   the real estate at settlement, pursuant to the priority of the United States Bankruptcy Court as
   follows:
    a.   Any out-of-pocket expenses advanced by or on behalf of Debtor or any closing
         agent in connection with the sale of the Property, and which have not been
         reimbursed at the time of settlement; then to
    b.   Any notarization, document preparation, mail or wire fees, and/or incidental
         recording fees associated with the sale of the above property; then to
    c.   Any transfer tax which is the responsibility of the seller; then to
    d.   Any real estate taxes or other municipal liens that are the responsibility of the Seller;
         then to
    e.   Quicken Loans, LLC Formerly Known as (FKA) Quicken Loans Inc.’s mortgage to be
         paid in full at the time of closing subjected to a current payoff amount; then to
    f.   Any real estate commissions due; then
    g.   $1,000 to Attorney for Debtor, Mark E. Moulton; then
    h.   up to $29,238.91 to Debtor, then, if any funds remain, to
    i.   Charles J. DeHart, Chapter 13 Trustee.
10) As all liens are being paid as they would outside of bankruptcy, Debtor requests that the
   Order Granting this Motion not be subject to the stay of order otherwise provided by Federal
   Rule of Bankruptcy Procedure 6004(h).




Case 5:18-bk-02383-HWV         Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56                  Desc
                               Main Document    Page 2 of 7
        WHEREFORE, Debtor JASON TOMPKINS prays this Honourable Court for an Order
 that GRANTS this Amended Motion To Sell Real Property Of The Estate Subject To 11 USCS
 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike
 County, Pennsylvania, AUTHORIZES Debtor to sell the real property known as 131 Willow
 Drive - Hemlock Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike County, Pennsylvania
 to Michael Joseph Considine and Sarah Ellen Considine, unrelated third parties, or their
 assignees, for One Hundred Sixty Five Thousand ($165,000) dollars, in accordance with the
 Standard Agreement for the Sale of Real Estate and any Addendums , to allow Debtor to execute
 all papers and documents necessary to transfer their interest and that of the Estate in said real
 estate and to effectuate said sale, that provides that such Order not be subject to the stay of order
 otherwise provided by Federal Rule of Bankruptcy Procedure 6004(h), and for such other and
 further relief as the Honorable Court deems just and appropriate.


                                                  Moulton & Moulton, PC

                                            By: /s/ Mark E. Moulton
                                               Mark E. Moulton, Esquire




Case 5:18-bk-02383-HWV          Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56                   Desc
                                Main Document    Page 3 of 7
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re: JASON TOMPKINS,                :      Chapter 13
             Debtor ,                  :      Case No. 5:18-bk-02383


                                     NOTICE


  Debtor JASON TOMPKINS of 131 Willow Drive - Hemlock Farms, Blooming
  Grove, Tax Map# 107.04-02-65, Pike County, Pennsylvania filed an Amended Motion
  To Sell Real Property Of The Estate Subject To 11 USCS 363(B) 131 Willow Drive
  - Hemlock Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike County,
  Pennsylvania, seeking authority to sell said property to Michael Joseph Considine
  and Sarah Ellen Considine, unrelated third parties, or their assignees , for One
  Hundred Sixty Five Thousand ($165,000) dollars via private sale. The sale is not
  subject to higher bids or offers. Inquiries with regard to the property and the sale should
  be directed to Counsel for Debtor. A copy of the of the Motion can be obtained from
  Attorney for Debtor (whose contact information is below.)
  If you object to the relief requested, you must file your objection/response by April 9th,
  2021 with the Clerk of Bankruptcy Court 197 South Main Street, Room 274, Wilkes-
  Barre, PA 18701 and serve a copy on Attorney for Debtor (whose contact information
  is below.) Inquiries with regard to the property and the sale should be directed to the
  Licensed Broker, and not to the Clerk.

  If you file and serve an objection/response within the time permitted, the Court will
  schedule a hearing and you will be notified. If you do not file an objection/response
  within the time permitted, the Court will deem the motion unopposed and proceed to
  consider the motion without further notice or hearing and may grant the relief requested.


  Date: March 19, 2021                          Moulton & Moulton, PC

                                            By: /s/ Mark E. Moulton
                                               Mark E. Moulton, Esquire




Case 5:18-bk-02383-HWV         Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56                  Desc
                               Main Document    Page 4 of 7
                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re: JASON TOMPKINS ,               :       Chapter 13
             Debtor ,                  :       Case No. 5:18-bk-02383


                                             ORDER
    Granting the Amended Motion To Sell Real Property Of The Estate Subject To 11 USCS
  363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike
                                      County, Pennsylvania


   AND NOW upon consideration of the Amended Motion To Sell Real Property Of The

Estate Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove,

Tax Map# 107.04-02-65, Pike County, Pennsylvania, objections, if any, and hearing, if any, it

is hereby ORDERED that said Motion is GRANTED. It is further ORDERED that Debtor be

and is hereby AUTHORIZED to sell the real property known as 131 Willow Drive - Hemlock

Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike County, Pennsylvania, to Michael

Joseph Considine and Sarah Ellen Considine, unrelated third parties, or their assignees, for

One Hundred Sixty Five Thousand ($165,000) dollars in accordance with the Agreement of

Sale and any Addendums. It is further ORDERED that Debtor be and is hereby AUTHORIZED

to execute any all documents necessary to complete the sale, in person or by power of attorney.


         IT IS FURTHER ORDERED that distribution of the proceeds from the sale of the real
 estate at settlement, be made as follows:
   a.   Any out-of-pocket expenses advanced by or on behalf of Debtor or any closing
        agent in connection with the sale of the Property, and which have not been
        reimbursed at the time of settlement; then to
   b.   Any notarization, document preparation, mail or wire fees, and/or incidental
        recording fees associated with the sale of the above property; then to




Case 5:18-bk-02383-HWV          Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56             Desc
                                Main Document    Page 5 of 7
   c.   Any transfer tax which is the responsibility of the seller; then to
   d.   Any real estate taxes or other municipal liens that are the responsibility of the Seller;
        then to
   e.   Any mortgage secured by the Property; then to
   f.   Any real estate commission due; then
   g.   $1,000 to Attorney for Debtor, Mark E. Moulton; then
   h.   up to $29,238.91 to Debtor, then, if any funds remain, to
   i.   Charles J. DeHart, Chapter 13 Trustee.
         IT IS FURTHER ORDERED that this Order is not subject to the stay of order

 otherwise provided by Federal Rule of Bankruptcy Procedure 6004(h).




Case 5:18-bk-02383-HWV          Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56                     Desc
                                Main Document    Page 6 of 7
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 In re: JASON TOMPKINS ,               :       Chapter 13
                  Debtor ,             :       Case No. 5:18-bk-02383
  CERTIFICATE OF SERVICE: NOTICE OF &Amended Motion To Sell Real Property Of The
  Estate Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax
                           Map# 107.04-02-65, Pike County, Pennsylvania
       I certify that I am more than 18 years of age and that on March 19, 2021, I caused to be
 served a hue and correct copy of the Amended Motion To Sell Real Property Of The Estate
 Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map#
 107.04-02-65, Pike County, Pennsylvania and related Notice on the following parties in the
 indicated manner:

                              Name and Address                                Mode of Service
    Rebecca Ann Solarz, Esquire                                           CM/ECF Service
    (Counsel of Record for Quicken Loans Inc)

    James Warmbrodt, Esquire                                              CM/ECF Service
    (Counsel of Record for Quicken Loans Inc)
    James Warmbrodt, Esquire                                              CM/ECF Service
    (Counsel of Record for Toyota Motor Credit Corporation)
    John H. Doran, Esquire                                                CM/ECF Service
    (Counsel of Record for Hemlock Farms Community Association)
    John Lindinger, Esquire                                               EFFAX
    (Counsel of Record for IRS .)
    Capital One Bank (USA), N.A. by American InfoSource LP as agent       CM/ECF Service

    Verizon by American InfoSource LP as agent                            CM/ECF Service

    Premier Bankcard MC, Jefferson Capital Systems, LLC Assignee          CM/ECF Service

    Onemain Financial Services, Inc.                                      CM/ECF Service

    Charles J. DeHart, III, Chapter 13 Trnstee                            CM/ECF Service
    United States Trnstee                                                 CM/ECF Service

 Date: March 19, 2021                            Isl Mark E. Moulton
                                                 Mark E. Moulton
                                                 Attorney for Debtor
                                                 Moulton & Moulton, PC
                                                 693 Route 739
                                                 Hawley, PA 18428
                                                 (570) 775-9525; fax (570)775-0676




Case 5:18-bk-02383-HWV          Doc 81 Filed 04/07/21 Entered 04/07/21 12:55:56            Desc
                                Main Document    Page 7 of 7
